Title: From Thomas Jefferson to James Monroe, 11 November 1784
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris Nov. 11. 1784.

Your journey to the Westward having prevented my writing to you till now that a letter may probably find you at Congress, I shall resume the correspondence discontinued since I left Boston. My passage was remarkeably short, being only 19 days from land to land, and I suffered little by sickness. Having very thick weather when we approached the coast of Europe, we fell in with no vessel which could take me and put me on the French coast as I had intended. I therefore went ashore at Portsmouth where I was detained three or four days by a fever which had seized my daughter two days before we landed. As soon as she was clear of it I hired a vessel to carry me over to Havre, from whence I came on to this place, thro’ a country than which nothing can be more fertile, better cultivated or more elegantly improved. It was at the time when harvest was beginning, and it is principally a farming country.
I informed you from Boston that before I had received your letters of May 25. and June 1. I had packed up our cypher and therefore could not there make out the passages which were put into cypher. I have tried it here and find that by some unfortunate mistake, probably in the young gentleman who wrote the cypher, it will not explain a single syllable. He has arranged all the numbers in their regular order, and then placed against each the words, syllables &c. in alphabetical order. You can judge whether this was the plan of it. The want of the cypher would have restrained me from mentioning some things were I not assured of the fidelity of the bearer hereof Colo. Le Maire.

I am to acknolege the receipt of your letter of Aug. 9. from Newyork, but not of the previous one therein mentioned to be sent by Mr. Short, he being not yet come, nor any tidings of him.
The die is thrown here and has turned up war. Doubts whether an accomodation may not yet take place are still entertained by some, but I hold it impossible. Probably the Emperor will encourage negociations during the winter, while no warlike operations may go on, in order to amuse his adversary and lessen their preparations. It is beleived the campaign will open on the Scheld. How the other nations of Europe will conduct themselves seems very doubtful. The probability is that France, Prussia, and the Porte will take an active part with the Dutch, and Russia with the Germans. It is to be presumed that England will endeavor to keep out of the scrape 1. because she cannot borrow money to take part in it, 2. because Ireland is likely to give her disturbance, 3. because her disputes with us are not settled by a full execution of the articles of the treaty, and the hatred of her people towards us has arisen to such a height as to prepare their minds for a recommencement of hostilities should their government find this desireable. Supposing we are not involved in a new contest with Great Britain, this war may possibly renew that disposition in the powers of Europe to treat with us on liberal principles, a disposition which blazed out with enthusiasm on the conclusion of peace, but which had subsided as far below the just level in consequence of the anarchy, and depravation of principle which the British papers have constantly held forth as having taken place among us. I think when it shall become certain that war is to take place, that those nations at least who are engaged in it will be glad to ensure our neutrality and friendly dispositions by a just treaty. Such a one, or none is our business. With England nothing will produce a treaty but an enforcement of the resolutions of Congress proposing that there should be no trade where there is no treaty. The infatuation of that nation seems really preternatural. If any thing will open their eyes it will be an application to the avarice of their merchants who are the very people who have opposed the treaty first meditated, and who have excited the spirit of hostility at present prevailing against us. Deaf to every principle of common sense, insensible of the feelings of man, they firmly beleive they shall be permitted by us to keep all the carrying trade and that we shall attempt no act of retaliation because they are pleased to think it our interest not to do so. A gentleman immediately from England dined the other day at the same house with an American. They happened to sit  next each other at table, and spoke on the subject of our commerce. He had the air of a man of credibility. He said that just before his departure from England he had a conversation with Mr. Pitt, in which Mr. Pitt assured him the proclamation of which we complain would be passed into an act at the next session of parliament.—In the despatches we send to Congress you will see a great interval between the Spanish Ambassador’s answer to us and our reply to him. The reason of our keeping back was the hope that in the mean time he would get an answer from his court which would save us the difficulty of answering him. I have had a hint that they may agree to make New Orleans a free port for our vessels coming down the Missisipi, but without permission to us to export our produce thence. All the inadequacies of this to our purpose strike me strongly. Yet I would wish you to sound your acquaintances on the subject and to let me know what they think of it; and whether if nothing more can be obtained, this or no treaty, that is to say, this or war would be preferred.—Can nothing be done for young Franklin. He is sensible, discreet, polite, and good humoured, and fully qualified as a Secretaire d’Ambassade. His grandfather has none annexed to his legation at this court. He is most sensibly wounded at his grandson’s being superseded. Should this war take place it would certainly be acceptable to Congress to receive regular, early, and authentic intelligence of it’s operations. In this view would it not be worth while to continue the agency of Dumas. His intelligence has all these qualities. He is undoubtedly in the confidence of some one who has a part in the Dutch government, and who seems to allow him to communicate to us.—Before my arrival here, Mr. Barclay, in consequence of the powers given him by his commission, had made an appointment or two of Consuls for some of the ports of this country; particularly of Franks for Marseilles. He is very anxious to be continued in it, and is now there in the exercise of his office. If I have been rightly informed, his services and sacrifices during the war have had their merit, and I should suppose Congress would not supersede him but on good grounds. I promised him that I would communicate his wishes to some of my friends, that his pretensions might not be set aside for want of being known.—There is an idea here of removing the packets from L’Orient to Havre. This latter may be considered as the port of Paris itself, because the transportation between them is down the Seine in boats and makes scarcely a greater addition to the price than a transportation from a warehouse to the waterside. Paris is the only place at which all the productions and manufactures  of France are brought to a point. Mr. Tracy, who is here from Boston, has carefully examined into all their manufactures, and finds them of almost every kind, as good as in England, and cheaper generally. This truth once known, and our ships coming hither for those articles which England thinks she alone can furnish us, will advantage us first in opening to us double markets, and secondly in the shock it will communicate across the channel. L’Orient is convenient in war, and therefore should be left as it is, a free port. But conveyances from hence thither are by land, long, precarious and expensive. I think our merchants will turn their views on Havre.—There is here some person, a Frenchman from Philadelphia (perhaps Perée) who has drawn up a visionary scheme of a settlement of French emigrants, 500 in number on the Ohio. He supposes Congress, flattered by the prospect of such an addition to our numbers, will give them 400,000 acres of land, and permit them to continue French subjects. My opinion has been asked, and I have given it, that Congress will make bargains with nobody, that they will lay down general rules, to which all applicants must conform themselves by applying to the proper offices and not perplexing Congress with their visions: that they are sufficiently assured that the land office will absorb all their certificates of public debt, beyond which they have no object but to provide that the new governments shall admit an easy and firm union with the old; and that therefore I did not think they would encourage a settlement in so large a body of strangers whose language, manners and principles were so heterogeneous to ours.—I shall subscribe for you to the Encyclopedie methodique. It will be in about 60 vols. and will cost 751 livres equal to 30 English guineas. If you should not chuse to take it, it will be only a sacrifice of the subscription money, which is a guinea and half. The subscription is daily expected to be closed. There is about two fifths of the work now ready to be delivered amounting to about 300 livres.—We have taken some pains to find out the sums which the nations of Europe give to the Barbary states to purchase their peace. They will not tell this; yet from some glimmerings it appears to be very considerable; and I do expect that they would tax us at one, two, or perhaps three hundred thousand dollars a year. Surely our people will not give this. Would it not be better to offer them an equal treaty. If they refuse, why not go to war with them? Spain, Portugal, Naples and Venice are now at war with them. Every part of the Mediterranean therefore would offer us friendly ports. We ought to begin a naval power, if we mean to carry on our own commerce  Can we begin it on a more honourable occasion or with a weaker foe? I am of opinion Paul Jones with half a dozen frigates would totally destroy their commerce: not by attempting bombardments as the Mediterranean states do wherein they act against the whole Barbary force brought to a point, but by constant cruising and cutting them to peices by peicemeal.—I must say a word on my own affairs, because they are likely to be distressed. All the ministers who came to Europe before me, came at a time when all expences were paid, and a sum allowed in addition for their time. Of course they all had their outfit. Afterwards they were put on fixed salaries, but still these were liberal. Congress in the moment of my appointment, struck off 500 guineas of the salary, and made no other provision for the outfit but allowing me to call for two quarter’s salary in advance. The outfit has cost me near a thousand guineas; for which I am in debt and which, were I to stay here seven years, I could never make good by savings out of my salary: for be assured we are the lowest and most obscure of the whole diplomatic tribe. When I was in Congress I chose never to intermeddle on the subject of salary, first because I was told the eyes of some were turned on me for this office; and secondly because I was really ignorant what might be it’s expences. The latter reason ceases; the former which presents me as an interested person shall still keep me silent with all the world but yourself, to whose secrecy and delicacy I can trust. I live here about as well as we did at Annapolis. I keep a hired carriage and two horses. A riding horse I cannot afford to keep. This stile is far below the level, yet it absorbs the whole allowance, and return when I will to America, I shall be the outfit in debt to Congress. I think I am the first instance in the world where it has not been given. I mention these circumstances to you that if you should think the allowance reasonable and any opportunity should occur while you are in Congress wherein it can be decently obtained, you would be so good as to think of it. I would wish it could be done on some general occasion. The article of houserent in Mr. Adams’s account in Holland, and in Dr. Franklin’s here may perhaps afford an occasion of touching on this article as to myself. Mr. A. has lived at the Hague in a house belonging to the U.S. The question is whether you will charge him rent. Dr. F. has lived in a house the rent of which (6000. livres per. ann.) has been always charged to the U.S. The question on that is whether you will reject that and make him pay eight or nine years rent. If these articles pass it will of course add houserent to the salaries, which will be some aid but not an adequate one for the ministers in  general. When this matter shall be considered, the difference which has taken place between them and me as to the article of outfit may perhaps be mentioned and redressed. Otherwise, as I before mentioned, I shall return that much in debt, and be obliged to sell to pay it: a circumstance which I shall think hard. I ask nothing for my time, but I think my expences should be paid in a stile equal to that of those with whom I am classed.—I must ask the favor of you on behalf of Mr. Adams as well as myself to explain the following transaction to our Commissioners of the Treasury. Congress you know directed the financier to advance me two quarters salary. He gave me a letter of credit to Mr. Grand. Relying on the effect of this I had ordered furniture for a small hotel which I rent: and had entered into engagements for paying part of the rent in advance. A little before the parties were to call on me for the money I applied to Mr. Grand, but our funds were out and I found he was not disposed to advance the money. Nothing could equal my distress. In this situation Mr. Adams thought himself justifiable in drawing in my favor on the fund in Holland for 6000 florins, knowing of the order of Congress in my favor, of the failure of the funds here and that it could not be important to Congress from what part the money came. It was unlucky I did not know of the failure here before I had contracted the debt because I could have hired furniture for one third or one half of it’s worth annually. But this was such miserable œconomy, amounting to from 33⅓ to 50 percent per ann. for the use of money, as induced me to buy. I wish this to be explained to the Commissioners to save Mr. Adams from censure. I am with sincere esteem Dr. Sir Your affectionate friend & servt,

Th: Jefferson


Address your letters A Monsr. Monsr. Jefferson ministre plenipotentiaire des etats unis de l’Amerique à Paris Cul-de-sac Tetebout.

